                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                    Eastern Division

JOHN DOE,                                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                   Case No. 18-cv-12462
                                          )
HARVARD UNIVERSITY,                       )
                                          )
      Defendant.                          )
__________________________________________)

                   PLAINTIFF JOHN DOE’S MOTION FOR
        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

         Pursuant to Rule 65(a), (b) of the Federal Rules of Civil Procedure, Plaintiff John Doe 1

hereby respectfully moves this Court for a temporary restraining order and preliminary

injunction, in the form of the attached proposed order. Mr. Doe seeks this relief for the reasons

set forth in the accompanying memorandum of law.

                              REQUEST FOR ORAL ARGUMENT

         Mr. Doe also requests an oral hearing on his Motion for a preliminary injunction.




1
    Mr. Doe is contemporaneously filing a motion seeking leave to proceed under a pseudonym.
DATED: November 28, 2018   _/s/_________________________
                           Rebecca LeGrand, BBO #660437
                           LeGrand Law PLLC
                           1775 Eye Street NW, Suite 1150
                           Washington, DC 20006
                           T: (202) 587-5725
                           rebecca@legrandpllc.com

                           Justin Dillon (pro hac vice application forthcoming)
                           William Pittard (pro hac vice application forthcoming)
                           Amelia Schmidt (pro hac vice application forthcoming)
                           KaiserDillon PLLC
                           1099 Fourteenth Street NW, 8th Floor—West
                           Washington, DC 20005
                           T: (202) 640-2850
                           F: (202) 280-1034
                           jdillon@kaiserdillon.com
                           wpittard@kaiserdillon.com
                           aschmidt@kaiserdillon.com


                           Attorneys for Plaintiff John Doe




                                 2
          CERTIFICATE OF COMPLIANCE WITH LOCAL CIVIL RULE 7.1

       I hereby certify that on November 27, 2018, I conferred with counsel for Harvard
University regarding the content of this motion and the relief requested herein, and that Harvard
University opposes the requested relief.



                                         _________________________
                                         William Pittard (pro hac vice application forthcoming)

                                         Attorney for John Doe


                                CERTIFICATE OF SERVICE
I hereby certify that on this 28th day of November, 2018, I served the foregoing upon the
following counsel for Harvard University via e-mail:


Daniel Cloherty
Victoria Steinberg
Todd & Weld LLP
One Federal Street
Boston, MA 02110
617-720-2626

Ellen Fels Berkman
University Attorney
Harvard University
1350 Massachusetts Avenue
The Richard A. and Susan F. Smith Campus Center, Suite 980
Cambridge, MA 02138
(617) 496-1108 (telephone)
(617) 495-5079 (facsimile)
ellen_berkman@harvard.edu

Attorneys for Defendant Harvard University


                                                     ____/s/ ______________
                                                     Rebecca LeGrand
